Citation Nr: 1145507	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a chronic liver disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to June 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Los Angeles, California, Regional Office (RO) which denied service connection for Type II diabetes mellitus, hypertension, and a liver disorder.  In June 2010, the Board granted service connection for Type II diabetes mellitus and remanded the issues of service connection for hypertension and a liver disorder to the RO for additional action.  

In July 2010, the Appeals Management Center (AMC) effectuated the Board's decision; assigned a 20 percent evaluation for the Veteran's Type II diabetes mellitus; and effectuated the award as of February 10, 2004.  In July 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In September 2011, the AMC granted service connection for hypertension; assigned a 10 percent evaluation for that disability; effectuated the award as of February 10, 2004; and retroactively effectuated the award of service connection for Type II diabetes mellitus as of February 10, 2003.  

This appeal is REMANDED to the RO via the AMC, in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

An October 2003 radiological evaluation from J. Garris, M.D., states that the Veteran was being afforded a liver ultrasound study due to an "abnormal liver function test."  

In its July 2011 Remand, the Board observed that:

Moreover, as the Veteran's representative pointed out in June 2011, with regard to the hypertension and liver issues, the examiner was instructed in the June 2010 Remand to review the Veteran's claims file.  The December 2010 VA examination report reflects that the claims file and medical records were reviewed.  However, later in the examiner report, although the examiner stated that he reviewed the Veteran's VA treatment records, he stated that he did not review any other records, including service treatment records and private medical records.  Given the above, the Board believes that another VA examination and opinion is warranted.  

In its Remand instructions, the Board directed that:

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current liver disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should: 

a)  diagnose any current liver disability shown to exist;

b)  opine whether any such liver disability is at least as likely as not related to the Veteran's service-connected diabetes mellitus, type II; 

c)  if not, opine whether any such liver disability is aggravated by the Veteran's service-connected diabetes mellitus, type II; and 

d)  provide detailed rationale, with specific references to the record, for the opinion.  (emphasis added).  

In August 2011, the Veteran was afforded the requested VA examination for compensation purposes.  The examining VA nurse-practioner indicated that the Veteran's private medical records had not been reviewed.  The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

A May 2004 written statement from the Veteran advances that he was treated for his liver by a Dr. R. Kanter.  Clinical documentation of the cited private treatment is not of record.  

The report of the December 2010 VA examination for compensation purposes discusses a February 2010 VA hospital summary.  The cited VA clinical documentation is not of record.   

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic liver disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO/AMC should contact Dr. R. Kanter and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims folder all VA medical records pertaining to the treatment of the Veteran, including the February 2010 VA hospital summary.  

3.  Then again schedule the Veteran for a VA examination for compensation purposes to address the current nature and etiology of his claimed chronic liver disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a chronic liver disorder is not identified, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic liver disorder had its onset during active service; is etiologically related to the Veteran's presumed herbicide exposure while in the Republic of Vietnam; or otherwise originated during active service.  If the response is in the negative, the examiner should address whether the identified chronic liver disorder is etiologically related to and/or increased in severity beyond its natural progression due to the Veteran's Type II diabetes mellitus and other service-connected disabilities.  

Send the claims folder to the examiner for review of all pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

